UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended June 30, 2011 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to 0-22606 Commission File Number BRITTON & KOONTZ CAPITAL CORPORATION (Exact name of Registrant as Specified in Its Charter) Mississippi 64-0665423 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 500 Main Street, Natchez, Mississippi39120 (Address of Principal Executive Offices) (Zip Code) 601-445-5576 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:2,137,466shares of Common Stock, Par Value $2.50, were outstanding as of October 1, 2011. Table of Contents EXPLANATORY NOTE Britton & Koontz Capital Corporation (the “Company”) is filing this Amendment No. 1 to Quarterly Report on Form 10−Q for the three and six months ended June 30, 2011 (the “Amended Report”), to amend the Company’s Quarterly Report on Form 10-Q for the three and six months ended June 30, 2011, filed with the Securities and Exchange Commission (the “SEC”) on August 12, 2011 (the “Original Report”). On September 20, 2011, based upon the recommendation of management, the Board of Directors of the Company concluded that, in light of the downgrade of certain performing loans as of June 30, 2011, it was necessary to increase the Company’s provision for loan losses as of such date so that the allowance for loan losses at June 30, 2011 remained adequate to absorb probable losses on existing loans after taking into account the aforementioned downgrades.The Board further determined that, as a result of these changes, (1) Britton & Koontz Bank, N.A., the Company’s wholly-owned subsidiary, should amend its call report for the quarter ended June 30, 2011 to address this increase and (2) the Company’s previously issued financial statements for the three and six months ended June 30, 2011 included in the Original Report could no longer be relied upon.Accordingly, this Amended Report is being filed in order to restate the Company’s unaudited condensed consolidated financial statements as of and for the three and six months ended June 30, 2011, and amend related disclosures in Item 1, Financial Statements, Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations, andItem 4, Disclosure Controls and Procedures, in Part I of the Original Report. The following sets forth the primary effects of the restatement on the financial statements and related information included in the Original Report: · The Company’s net income after tax for the three months ended June 30, 2011, will decrease from $393 thousand, or $0.18 per diluted share, to $229 thousand, or $0.11 per diluted share.The Company’s net income for the six months ended June 30, 2011, will decrease from $969 thousand, or $0.45 per diluted share, to $805 thousand, or $0.38 per diluted share. · The loan loss provision for the second quarter of 2011 will increase from $300 thousand to $562 thousand while the loan loss provision for the six months ended June 30, 2011, will increase from $1.1 million to $1.3 million. · The allowance for loan losses at June 30, 2011 will increase from $3.3 million to $3.6 million. · Shareholders’ equity at June 30, 2011 will decrease from $39.9 million to $39.8 million. Since the above-described increases to the loan loss provision and the allowance for loan losses were made in connection with downgrades of loans that remained classified as performing at June 30, 2011, there were no changes to the Company’s nonperforming loans as of such date.Accordingly, those amounts in this Amended Report remain the same as in the Original Report.More generally, the Company has not modified or updated disclosures presented in the Original Report, except (1) as required to specifically reflect the effects of the restatement in this Amended Report and (2) with respect to (a) the Company’s determination that it will be necessary to increase the Company’s provision for loan losses for the third quarter of 2011, as described in Note K, “Subsequent Events,” in Part I, Item 1, Financial Statements, and in Part I, Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations, and (b) the status of the Company’s foreclosure on certain loans, as described in Part I, Item 2, Management’s Discussion and Analysis of Financial Condition and Results of Operations.See Note J, “Restatement of Previously Issued Financial Statements, in Part I, Item 1, Financial Statements, for the specific line items restated in this Amended Report and a more detailed description of the changes resulting from the restatement. For the convenience of the reader, this Amended Report sets forth the Original Report in its entirety, although as noted above the Company is only restating the portions of the Original Report affected by the restated financial information referenced above and updating its disclosures with respect to the anticipated increase in the Company’s loan loss provision and the status of the Company’s foreclosure on certain loans.In addition, as required by Rule 12b-15 under the Securities Exchange Act of 1934, as amended, new, currently-dated certifications of our principal executive officer and principal financial officer are filed herewith as Exhibits 31.1, 31.2, 32.1 and 32.2. Table of Contents BRITTON & KOONTZ CAPITAL CORPORATION AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets (as restated) Consolidated Statements of Income (as restated) Consolidated Statements of Changes in Stockholders' Equity (as restated) Consolidated Statements of Cash Flows (as restated) Notes to the Consolidated Financial Statements (as restated) Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations (as restated) Item 3.Quantitative and Qualitative Disclosures About Market Risk Item 4.Controls and Procedures PART II. OTHER INFORMATION Item 2.Unregistered Sales of Equity Securities and Use of Proceeds Item 6.Exhibits SIGNATURES CERTIFICATIONS: Certification of Chief Executive Officer as required pursuant to section 302 of the Sarbanes Oxley Act of 2002 Certification of Chief Financial Officer as required pursuant to section 302 of the Sarbanes Oxley Act of 2002 Certification of Chief Executive Officer as required pursuant to section 906 of the Sarbanes Oxley Act of 2002 Certification of Chief Financial Officer as required pursuant to section 906 of the Sarbanes Oxley Act of 2002 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements Table of Contents BRITTON & KOONTZCAPITAL CORPORATION AND SUBSIDIARIES
